DETAILED ACTION
Examiner acknowledges receipt of the reply filed 8/30/2022, in response to the non-final office action mailed 5/25/2022.  
Claims 1, 2, 4-12, and 21-24 are pending.  Claims 3 and 18 have been cancelled.  Claims 21-24 are newly added.
Claims 4, 6, and 10-12 remain withdrawn from for the reasons made of record.  
Claims 1, 2, 5, 7-9, and 21-24 are being examined on the merits in this office action.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
For clarity of the record, the restriction requirement mailed 2/8/2022 has been vacated.

Drawings- withdrawn 
The objection to the drawings is withdrawn in view of the amendment filed 8/30/2022.



Claim Objections- withdrawn
The objection of claims 1, 3, 5, 9, and 18 is withdrawn in view of the amendment filed 8/30/2022.

Markush - withdrawn
The rejection of claims 1-3, 5, and 7-9 and 18 on the basis that it contains an improper Markush grouping is withdrawn in view of the amendment filed 8/30/2022.

Claim Rejections - 35 USC § 112- withdrawn
The rejection of claims 1-3, 5, 7-9, and 18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, is withdrawn in view of the amendment filed 8/30/2022.

Response to Arguments
Applicant’s arguments and amendment filed 8/30/2022 with respect to the above objections and rejections have been fully considered and are persuasive.  The objections and rejections have been withdrawn. 
Applicant's arguments filed 8/30/2022 have been fully considered with respect to the rejections set forth below but they are not persuasive. An action on the merits is presented herein.



Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Claim Objections- New objection
Claim 2 is  objected to because of the following informalities:  
Claim 2 should be amended to recite: “the method according to claim 1, wherein[[,] during the immune response maintaining period”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7-9, and 21-24 remain/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ITH/ISR Immune System Regulation (pp. 1-13 (2014)- previously cited hereinafter referred to as “ISR immune”).  The ISR Immune reference is by the named applicant, ISR Immune System Regulation Holding AB.  This rejection is maintained from the office action mailed 5/25/2022, but has been amended to reflect claims filed 8/30/2022.
The ISR Immune reference teaches an open phase II study in which HIV-1 infected male adult patients and the in vivo effects on T cell population viral load of a GnRH analog [buserelin] during 28 days administration [4 weeks], combined with testosterone injection are assessed.  The reference states that lymphocytes from healthy and HIV-infected patients incubated with GnRH have increased activation and expression of HLA class I (p. 2).  Patients in the study were administered buserelin (GnRH analog) daily for 28 days [4 weeks]. Patients also received an intramuscular testosterone by injection after seven days of buserelin treatment (p. 3).  Figure 1 outlines the clinical trial treatment. Treatment ended at day 29, and the clinical trial ended at day 59.  The ISR Immune reference states that outcome analysis was extended including the follow-up.  Specifically: 
The careful review and comparison of data however suggested that some of the immunological and virological parameters that I changed already at Visit 6 continued changing until Visit 7 and others, and that had not change until the end of treatment period (Visit 6) only started changing thereafter. Such sustained and or delayed effects came as a surprise for us. The nature of the adaptive immune system however provides a plausible explanation. Once triggered, cellular immune reactions not only can become clinically apparent after weeks, they also can last for weeks and months.  Drawing on the hypothesis that buserelin is able to activate the immune system, and extended analysis considering the logical and virological effects even after treatment seems self-evident. We therefore decided to systematically assess the data for sustained and/or delayed of facts by comparing baseline data to date at the end of the follow-up period (Visit 7) in the same way as we analyze change between baseline and the end of treatment (Visit 6).

ISR Immune at p. 9.  Results indicate a significant decrease in HIV viral load from baseline [prevent viral progression]  (pp. 10, 12).  Significant increases in HLA class 1 expression between baseline and Visit 6 on CD4 and CD8 T cells were identified.  Id.  Analysis of the HIV specific CD8 cells revealed an increase in the binding capacity of HIV primed CD8 cells. This effect was seen by the end of treatment and was more notable in follow-up (visit 7) (p. 10).  See also pages 11-12.  This suggests that buserelin was able to persistently stimulate HIV primed CD8 cells for further activation and clonal expansion.  Id.  
ISR Immune appears to disclose the exact same clinical trial assessed in Example 1.  The reference discloses a phase II clinical study  at University of Pretoria, South Africa by Applicant and Fig. 1 of ISR Immune is the same as trial design as instant Figure 3.  It appears that Example 2 of the application is merely a follow-up study of patients described in the ISR Immune reference.   Per instant example 2, 13 of the original patients were further assessed 36-48 after the end of treatment.  Accordingly, ISR Immune teaches the exact same male HIV patient population that was treated with a combination of buserelin and testosterone in the original phase 2 clinical trial.
The instant specification states at p. 15, ll. 5-9: The term "immune response maintaining period" is intended to denote the time period, where an effect of an immune response is observed.  An effect of an immune response can be observed by measurement of one or more of HIV-1bDNA (relevant for infection with HIV-1), viral load CD4+, CD8+, CD4+/ CD8+, CD4+HLA ABC MFI, CD8+ tetramer MFI etc.
Examiner expressly notes that ISR Immune teaches daily administration of buserelin during a treatment period of 28 days/4 weeks.  Buserelin treatment was NOT continued after the 28 days.  The timing after the treatment period is the “immune response maintaining period”. 
To invalidate a patent by anticipation, a prior art reference normally needs to disclose each and every limitation of the claim.  See Standard Havens Prods., Inc. v. Gencor Indus., Inc.,  953 F.2d 1360, 1369,  21 USPQ2d 1321, 1328 (Fed. Cir. 1991). However, a prior art reference may anticipate when the claim limitation or limitations not expressly found in that reference are nonetheless inherent in it.  See id. and Verdegaal Bros., Inc. v. Union Oil Co. of Cal.,  814 F.2d 628, 630, 2 USPQ2d 1051,1053 (Fed. Cir. 1987). Under the principles of inherency, if the prior art necessarily functions in accordance with, or includes, the claimed limitations, it anticipates.  See In re King, 801 F.2d 1324, 1326, 231 USPQ 136, 138 (Fed. Cir. 1986). Inherency is not necessarily coterminous with the knowledge of those of ordinary skill in the art.  See Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) at 780. Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art.  See id. at 782. However, the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer.  See id. at 782 ("Congress has not seen fit to permit the patenting of an old [composition], known to others…, by one who has discovered its…useful properties."); Verdegaal Bros., 814 F.2d at 633.  
	This court's decision in Titanium Metals illustrates these principles.  See  Titanium Metals, 778 F.2d at 775. In Titanium Metals, the patent applicants sought a patent for a titanium alloy containing various ranges of nickel, molybdenum, iron, and titanium. The claims also required that the alloy be "characterized by good corrosion resistance in hot brine environments."  Titanium Metals, 778 F.2d at 776. A prior art reference disclosed a titanium alloy falling within the claimed ranges, but did not disclose any corrosion-resistant properties. This court affirmed a decision of the PTO Board of Appeals finding the claimed invention unpatentable as anticipated. This court concluded that the claimed alloy was not novel, noting, "it is immaterial, on the issue of their novelty, what inherent properties the alloys have or whether these applicants discovered certain inherent properties."  Id. at 782. This same reasoning holds true when it is not a property, but an ingredient, which is inherently contained in the prior art. The public remains free to make, use, or sell prior art compositions or processes, regardless of whether or not they understand their complete makeup or the underlying scientific principles which allow them to operate. The doctrine of anticipation by inherency, among other doctrines, enforces that basic principle."  See Atlas Powder Co. v. IRECO Inc., 51 USPQ2d 1943 (Fed. Cir. 1999).
	Thus, a reference may be anticipatory if it discloses every limitation of the claimed invention either explicitly or inherently.  A reference includes an inherent characteristic if that characteristic is the natural result flowing from the reference’s explicitly explicated limitations.  Continental Can Co. USA, Inc. v. Monsanto Co., 948 F.2d 1264, 1269, 20 USPQ2d 1746, 1749 (Fed. Cir. 1991).
	In the instant case, the preventing progression of HIV for three years or more in a  subject suffering from HIV naturally flows from the daily administration of a combination of buserelin (GnRH analog) for one month [4 weeks], in combination with administration of testosterone to an HIV patient.  
	Examiner expressly notes that ISR Immune discloses the same method of treatment steps (daily administration of GnRH analog and a sex hormone for 4 weeks) to the same patient population (HIV virus patient) that were performed in the instant application.  Thus it is common sense and anticipatory, that the same patients would have the same medical outcomes, preventing progression of HIV for the three years following the treatment period [immune response maintaining period].
	Accordingly, the limitations of instant claims 1, 2, 5, 7-9, and 21-24 are satisfied.
Response to Arguments
	Applicant traverses the rejection at pp. 11-13 of the reply filed 8/30/2022.  Applicant asserts that “ISR immune’s method is different to the method being claimed because it does not include an immune response maintaining period of three years or more, as claimed” (reply at p. 12).  
Examiner has reviewed and considered Applicants arguments but is not persuaded.
Applicant’s purported “novelty” is the observation that HIV patient administered a GnRH analog over 1-4 weeks maintains/exhibits no further progression of HIV (indicated by viral load, etc) after 3 years following the treatment period of 1-4 weeks.  Applicant asserts that cited reference [which is a clinical trial by Applicant]  does not teach results over 3 years- no progression of HIV - “immune response maintaining period”.
ISR Immune discloses the exact same clinical trial assessed in Example 1.  The reference discloses a phase II clinical study  at University of Pretoria, South Africa by Applicant and Fig. 1 of ISR Immune is the same as trial design as instant Figure 3.  It appears that Example 2 of the application is merely a follow-up study of patients described in the ISR Immune reference.   Per instant example 2, 13 of the original patients were further assessed 36-48 after the end of treatment.  Accordingly, ISR Immune teaches the exact same male HIV patient population that was treated with a combination of buserelin and testosterone in the original phase 2 clinical trial.
Thus, Applicants “novelty” is directed to an extended observation and assessment of patients in the clinical trial over 3 years following the initial treatment period disclosed in ISR Immune.
Under the principles of inherency, if the prior art necessarily functions in accordance with, or includes, the claimed limitations, it anticipates.  See In re King, 801 F.2d 1324, 1326, 231 USPQ 136, 138 (Fed. Cir. 1986). Inherency is not necessarily coterminous with the knowledge of those of ordinary skill in the art.  See Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) at 780. Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art.  See id. at 782. However, the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer.  See id. at 782 ("Congress has not seen fit to permit the patenting of an old [composition], known to others…, by one who has discovered its…useful properties."); Verdegaal Bros., 814 F.2d at 633.  
Applicant is attempting to claim that which occurs as a result of administration of a GnRH agonist to a patient with HIV over 1-4 weeks; e.g., no progression of HIV for three years or more- “immune response maintaining period”.  
The rejection is maintained for at least these reasons and those previously made of record.

Claims 1-2, 5, 7-9, 21, 23,and 24 remain/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ljungbland et al. (U.S. 2011/0129532- previously cited).  Ljungbland et al. is assigned to the Applicant of the instant application, ISR Immune System Regulation AB.  This rejection is maintained from the office action mailed 5/25/2022, but has been amended to reflect claims filed 8/30/2022.
	Ljungbland et al. teach a treatment of HIV/AIDs with concomitant administration of GnRH of GnRH analog with one or more sex hormones (Abstract).  CD4+ T cells are key regulators of immunological responses and have a crucial role in maintaining immune competence. These cells are also the primary target for HIV (para. [0002]).  Ljungbland et al. teach that GnRH not only exhibits hormonal effects, but also stimulates the immune system (para. [0005]).  Ljungbland et al. teach a method of maintaining or even increasing the immune competence of CD4+ T cells in a patient suffering from HIV (paras. [0007], [0033]).  Ljungbland et al. teach a method of treating HIV, comprising the concomitant administration of GnRH or GnRH analog or pharmaceutically acceptable salt thereof in an amount sufficient to maintain in the patient an elevated unphysiological plasma level, of GnRH or GnRH analog, and of at least one natural, semi-synthetic or synthetic sexual hormones in an amount sufficient to compensate for the elevated unphysiological plasma level effect of GnRH or GnRH analog, wherein the treatment period is for month [four weeks] (claims 1-2; examples 7-8)  The patient in need of stimulation of his or her immune system or of maintaining the immune system in an adequate state is preferably treated with a dose of GnRH or GnRH analog sufficient to substantially suppress the release of FSH and LH over an extended period of time, such as for one (para. [0032]).  A preferred viral disease is HIV (e.g., paras. [0008], [0019], examples). The most preferred GnRH antagonists or GnRH agonists are triptorelin, nafarelin, buserelin, goserelin, and leuprolide (para. [0025], claim 5).  A preferred sex hormone is natural, semi-synthetic or testosterone (reads on androgen) (paras. [0013], [0020], [0027]-[0029], Ex. 7 and 9, Claims 11 and 19).  The examples used a GnRH agonist and showed that the GnRH analog increased T cell expression (examples).  Example 7 of Ljungbland et al. teaches treatment of an adult male AIDS patient with a GnRH analog injection in intervals of one month, and testosterone by injection in intervals of 2 to 3 weeks.
Examiner further notes that claims must be given their broadest reasonable claim interpretation.   Accordingly,  GnRH analogs, as taught by Ljungbland et al., are deemed to read on an adjuvant immunotherapeutic.  Ljungbland et al. clearly sets forth that GnRH analogs stimulate the immune system by maintaining or even increasing the immune competence of CD4+ T cells.  
	Examiner expressly notes that the present specification indicates that short-term treatment of about one month with a GnRH analog provides a long-term (36-48 months) and sustained immunomodulatory effect in HIV patients, which minimizes the risk of long-term disease progression of HIV (instant specification Example 2).  
The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966). See M.P.E.P. § 2112.02.
Ljungbland et al. teach treatment of adult males with HIV with a GnRH agonist and testosterone (Example 7) for one month [4 weeks].  The reference further taught that treatment periods can be for one month. See also paras. [0008], [0019], examples). 
While Ljungbland et al. do not teach the claimed effects of preventing progression of HIV for three years or more, Ljungbland et al. do perform the same treatment steps of administering a GnRH agonist (buserelin or other GnRH analogues taught by Ljungbland et al.) for one month  [4 weeks], in combination with a sex hormone (e.g., testosterone).  Because the method steps are the same, Ljungbland et al. inherently teach the same process of a method to prevent progression of a HIV for three years or more a subject suffering from HIV as in the current application. Ljungbland et al. therefore anticipates instant claims 1, 2, and 21.  
	Regarding claims 5, 23, and 24, the most preferred GnRH antagonists or GnRH agonists are triptorelin, nafarelin, buserelin, goserelin, and leuprolide (para. [0025], claim 5).  Regarding claims 7-9, a preferred sex hormone is natural, semi-synthetic or testosterone (reads on androgen) (paras. [0013], [0020], [0027]-[0029], Ex. 7 and 9, claims 11 and 19).  
Accordingly, instant claims 1, 2, 5, 7-9, 21, 23, and 24 are anticipated by Ljungbland et al. 

Response to Arguments
	Applicant traverses the rejection at pp. 13-14 of the reply filed 8/30/2022.  Applicant asserts that “Ljungbland’s method is different to the method being claimed because it does not include an immune response maintaining period of three years or more, as claimed” (reply at p. 14).  Applicant asserts that Ljungbland is limited to treating a viral disease with GnRH or a GnRH analog to maintain in the patient an elevated unphysiological plasma level (e.g., a castrating plasma level), and a sex hormone to compensate for the castration effect of GnRH or GnRH analog (pp. 13-14).
Examiner has reviewed and considered Applicants arguments but is not persuaded.
Applicant’s purported “novelty” is the observation that HIV patient administered a GnRH analog over 1-4 weeks maintains/exhibits no further progression of HIV (indicated by viral load, etc) after 3 years following the treatment period of 1-4 weeks.  Applicant asserts that cited reference [which is a clinical trial by Applicant]  does not teach results over 3 years- no progression of HIV - “immune response maintaining period”.  Applicant is attempting to claim that which occurs as a result of administration of a GnRH agonist to a patient with HIV over 1-4 weeks; e.g., no progression of HIV for three years or more- “immune response maintaining period”.  
Examiner would like to further point out that Ljungbland is assigned to the Applicant of the instant application, ISR Immune System Regulation AB.  
Examiner reminds Applicant that patents and applications are relevant as prior art for all they contain. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983).
While Ljungbland et al. do not teach the claimed effects of preventing progression of HIV for three years or more, Ljungbland et al. do perform the same treatment steps of administering a GnRH agonist (buserelin or other GnRH analogues taught by Ljungbland et al.) for one month  [4 weeks], in combination with a sex hormone (e.g., testosterone).  Ljungbland et al. clearly sets forth that GnRH analogs stimulate the immune system by maintaining or even increasing the immune competence of CD4+ T cells - immune response maintaining period.  Because the method steps are the same, Ljungbland et al. inherently teach the same process of a method to prevent progression of a HIV for three years or more a subject suffering from HIV as in the current application.  Under the principles of inherency, if the prior art necessarily functions in accordance with, or includes, the claimed limitations, it anticipates.  See In re King, 801 F.2d 1324, 1326, 231 USPQ 136, 138 (Fed. Cir. 1986). Inherency is not necessarily coterminous with the knowledge of those of ordinary skill in the art.  See Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) at 780. Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art.  See id. at 782. However, the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer.  See id. at 782 ("Congress has not seen fit to permit the patenting of an old [composition], known to others…, by one who has discovered its…useful properties."); Verdegaal Bros., 814 F.2d at 633.  
The rejection is maintained for at least these reasons and those previously made of record.

Conclusion
Claims 1, 2, 4-12, and 21-24 pending.  Claims 4, 6, and 10-12 are withdrawn.  

Claims 1, 2, 5, 7-9, and 21-24 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654